Action to recover damages for personal injuries suffered by plaintiff, a guest in defendant’s automobile, driven, with the permission of the latter, by the husband of the plaintiff upon a public highway in the State of New York. By reason of her husband’s negligent operation of the car, it collided with an obstruction near the public highway and plaintiff was injured in her person. From a judgment in favor of plaintiff, the defendant appeals. Judgment unanimously affirmed, with costs. (Schubert v. Schubert Wagon Co., 249 N. Y. 253.) Present — ' Hagarty, Davis, Adel, Taylor and Close, JJ.